Exhibit 10.1




LICENSE AND ASSET PURCHASE OPTION AGREEMENT




This LICENSE AND ASSET PURCHASE OPTION AGREEMENT (the “Agreement”) is made and
entered into as of 12:01 a.m. on June 25, 2012 (the “Effective Time”), by and
between Biopack Environmental Solutions, Inc., a Nevada corporation maintaining
an address at 10 Saugatuck Ave., Westport, Connecticut 06880 (“BPAC”) and
TriStar Consumer Products, Inc., a Nevada corporation and a subsidiary of BPAC
(the “Licensee”), on the one hand, and NorthStar Consumer Products, LLC, a
Connecticut limited liability company maintaining business offices at 10
Saugatuck Ave, Westport CT 06880 (“NCP” or, the “Licensor”).   The Licensee and
the Licensor are sometimes referred to, individually as a “Party” and
collectively as the “Parties”.




BACKGROUND INFORMATION




The Licensor is in the business of developing and selling health and beauty
products. Currently NCP owns a brand of skincare and other products specifically
targeted for pregnant women sold under the name “Beaute de Maman”.  In addition,
the Licensor owns a formula being developed for itch suppression to be sold as
an over-the-counter product, if successful. Collectively these formulas and
product lines represent the “Business”.  This Agreement sets forth the terms and
conditions upon which Licensee will acquire the exclusive right to license the
Business from Licensor, acquire all existing inventory related to the Beaute de
Maman product line, and acquire the exclusive right to purchase certain assets
of the Business from Licensor.




OPERATIVE PROVISIONS




In consideration of the mutual covenants and conditions hereinafter set forth,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Licensor, BPAC and Licensee hereby mutually agree as
follows:




1.

LICENSE OF THE BUSINESS.




1.1.

Grant of License.  Subject to the terms and conditions of this Agreement,
Licensor hereby grants to Licensee, and Licensee hereby accepts, an exclusive,
non-transferable, royalty-free, worldwide license, to all rights in the Business
(the “License”) for the Term described in Section 1.2 below.




1.2.

Term of License.  The term of the License shall last for a period not exceeding
12 months (365 days) from the date of this Agreement unless terminated earlier
pursuant to Section 1.3 below or as may be extended in writing by the Parties
(the “Term”).  During this Term, Licensee will be entitled to:  i) develop,
market and sell all products developed for the Beaute de Maman product lines,
and ii) develop, market and sell the formula being developed by the Business for
itch suppression, all on the terms set forth herein.  During the Term the
Licensee will be responsible for all liabilities and obligations related to the
Business.




1.3.

Termination by Licensor.  In addition to any other rights of termination set
forth in this Agreement, and subject to any applicable cure periods prescribed
herein, Licensor may in its sole discretion terminate the License and this
Agreement in the event that:




1.3.1

BPAC or Licensee fails (a) to make payments when due of any amounts owed to (i)
 Licensor pursuant to the terms of the Consulting Agreement dated June 1, 2012
between Licensor and BPAC (d/b/a TriStar Wellness Solutions, Inc.) (the
“Consulting Agreement”), (ii) Dr. Michele Brown as royalty payments or otherwise
pursuant to the Purchase Agreement described in Section 1.4.2 below, or (iii) to
Licensor or any third party on account of the Business or the Assets, or (b) to
have sufficient funds to pay its bills as they become due; and in each case such
failure is not corrected within ten (10) business days after written notice of
such failure is delivered by Licensor;




1.3.2

 Licensee files for bankruptcy or a petition in bankruptcy is filed against
Licensee and is consented to, acquiesced, and remains undismissed for ninety
(90) days; or Licensee makes a general assignment for the benefit of creditors,
or a receiver is appointed for Licensee; or




1.3.3

BPAC or Licensee (i) terminates or materially interferes with the management and
operating control of the business by, and in the discretion of, John Linderman
and James Barickman, under the Consulting Agreement, or the Consulting Agreement
is otherwise terminated by BPAC or Licensee, or (ii) breaches its
representations, warranties or covenants hereunder in any material respect.





Page 1 of 16




--------------------------------------------------------------------------------




1.4.

Royalties and Other Payments.




1.4.1

Shares.  Within five (5) days from the Effective Time, BPAC will issue 225,000
shares of BPAC’s Series D Convertible Preferred Stock to Licensor in exchange
for the License (the “License Shares”).  




1.4.2

Royalty.  In partial consideration for the License granted hereunder, during the
term of this Agreement, Licensee shall pay the royalty payments due and owing to
Dr. Michele Brown under that certain Purchase Agreement by and between NCP and
Dr. Michele Brown dated December 31, 2011 identified on Schedule 3.4.  No other
royalty payments shall be owed to Licensor under this Agreement.

 

1.5.

Purchase of Inventory.  In connection with the granting of the License, Licensor
agrees to sell, and Licensee agrees to purchase, all existing finished product
of the Beaute de Maman product line (the “BDM Inventory”) currently owned by
Licensor, on an “As Is” basis.  The purchase price for such inventory will be
25,000 shares of the BPAC’s Series D Convertible Preferred Stock (the “BDM
Inventory Shares”).  




2.

SALE AND TRANSFER OF ASSETS.




2.1.

Purchase Option.  Licensor grants Licensee an irrevocable option to purchase all
Licensor’s right, title, and interest on an “As Is” basis in the assets set
forth on Exhibit A, which Licensee may exercise upon all of the following
conditions being met:




(i)

BPAC must be a fully reporting company under the Securities Exchange Act of
1934, as amended (the “’34 Act”), and be current in its reporting obligations
under the ’34 Act;




(ii)

There must be mutually agreed written employment agreements in place, to be
effective upon Licensee closing the purchase of the Assets, hiring John
Linderman as President and Chief Executive Officer and James Barickman as Chief
Marketing Officer of BPAC and Licensee;




(iii)

Licensee must be in a position to support the marketing and other operational
needs of the Business, and to otherwise meet its financial obligations as they
become due and not be delinquent in any outstanding payment obligations;




(iv)

The Licensee shall have fully assumed the obligations for the “Product Line
Payment” under the contract described on Schedule 3.4 with respect to a sale of
the Beaute de Maman business, on a basis mutually acceptable to the Parties and
to the seller of the Beaute de Maman business, and without liability or
obligation of Licensor; and




(v)

There shall be no litigation or inquiry, investigation or proceeding (whether
preliminary, formal or informal) by any governmental unit, agency or regulatory
body (or SRO), or by any current or former BPAC stockholder or BPAC or Licensee
creditor, that is pending or overtly threatened against Licensee or BPAC,
including without limitation, no litigation, inquiry, investigation or
proceeding with respect to BPAC’s securities issuances and/or ’34 Act filings,
or seeking to delist or remove BPAC from the OTC Markets (Pink Sheets).




This option will be exclusive and remain open for a period (the “Option Period”)
of the shorter of (i) six (6) months after the above five conditions are
satisfied, or (ii) the remaining Term of the License.  Upon expiration of the
Option Period, this option will automatically and irrevocably expire and be of
no further force and effect.  If Licensee validly exercises this option, BPAC
will issue Licensor 750,000 shares of its Series D Convertible Preferred Stock
as consideration for such purchase (the “Purchase Shares”).  The Purchase
Shares, the License Shares and the BDM Inventory Shares together constitute the
“Shares”.








Page 2 of 16




--------------------------------------------------------------------------------



2.2.

Assets.  If Licensee validly exercises its option under Section 1.5 above, then
as soon as practically possible after receiving written notification from
Licensee of its election to purchase the Assets and upon the terms and subject
to the conditions set forth in this Agreement, Licensor shall sell, convey,
assign, transfer and deliver to Licensee, and Licensee shall purchase and
acquire from Licensor (the “Purchase”, and together with the License, the
“Contemplated Transactions”), all of Licensor’s right, title, and interest in
and to certain of Licensor’s property and assets, real, personal or mixed,
tangible and intangible, of every kind and description, wherever located,
related to the Business, including, but not limited to, the assets set forth on
Exhibit A (the “Assets”), pursuant to such Bill of Sale, Assignment and
Assumption Agreement and other instruments of conveyance, sufficient to convey
title to the Assets to the Licensee on an “As Is” basis, and to fully release
Licensor from any and all liabilities associated with the Assets.  




2.3.

Excluded Assets.  Notwithstanding anything to the contrary contained in Section
1.1 or elsewhere in this Agreement, the following assets of Licensor
(collectively, the “Excluded Assets”) are not part of the sale and purchase of
the Assets, are excluded from the Assets and shall remain the property of
Licensor after the Effective Time.




2.3.1

all minute books, stock records and corporate seals;




2.3.2

any equity securities of Licensor held in treasury;




2.3.3

all personnel records and other records that Licensor is required by law to
retain in its possession;




2.3.4

all rights in connection with and assets of any employee benefit plans
maintained by Licensor;




2.3.5

cash and bank deposits of Licensor as of the Effective Time;




2.3.6

all rights of Licensor under this Agreement; and




2.3.7

all assets, if any, specifically set forth on Schedule 1.2.




3.

REPRESENTATIONS AND WARRANTIES OF THE LICENSOR.  The Licensor represents and
warrants to Licensee as follows:




3.1.

Organization; Power; Authority.  Licensor is a limited liability company duly
organized, validly existing, and in good standing under the laws of the State of
Connecticut, with full power and authority to carry on the Business as now being
conducted and to own, operate and lease (as the case may be) the Assets and to
perform all of its obligations.  Licensor has the limited liability company
power and authority to license the Business to Licensee, and the execution,
delivery and performance of this Agreement and the Contemplated Transactions
have been properly and duly authorized by Licensor.  This Agreement and all
other agreements executed in connection with the Purchase constitutes, or will
constitute upon execution, the legal, valid and binding obligations of Licensor,
enforceable in accordance with their respective terms.




3.2.

No Conflict or Violation; Approvals.  The execution, delivery and performance of
this Agreement and the Contemplated Transactions will not (a) violate or
conflict with Licensor’s articles of organization or operating agreements; (b)
cause a breach of, or a default under, or create any right for any party to
accelerate, terminate, modify or require notice under or cancel, any contract,
permit, authorization or concession that Licensor is a party or by which any of
the Assets are bound; (c) violate by Licensor any law, rule, regulation,
constitution, injunction, judgment, order, decree, ruling or other restriction
of any government, government agency or court; or (d) impose any encumbrance,
restriction or charge on the Business or on any of the Assets.  No consent,
approval or authorization of, or declaration, filing or registration with, any
authority, or any other person or entity, is required to be made or obtained by
Licensor in connection with the execution, delivery and performance of the
Agreement and the Contemplated Transactions, except as have been received by
Licensor.








Page 3 of 16




--------------------------------------------------------------------------------




3.2.1

Title.  Licensor has good and marketable title to all of the Assets, free and
clear of all liens, assignments, security interests, claims, mortgages,
encumbrances or charges of any kind or nature (“Liens”).  As of the Closing
Date, Licensee shall acquire good and marketable title to all of the Assets free
and clear of all Liens, except those set forth in Exhibit B.  The Assets
constitute all of the assets (tangible and intangible, and including, but not
limited to, all intellectual property assets) necessary to operate the Business
in the manner presently operated by Licensor and each of the Assets is in good
operating condition and repair, normal wear and tear excepted.  




3.4

Material Contracts.  Other than as set forth in Schedule 3.4, Licensor is not a
party to any contract related to the Business under which Licensor paid (a)
$10,000 or more during the 12 month period ending December 31, 2011, or (b)
received $10,000 or more during the 12 month period ending December 31, 2011.
 Other than as set forth in Schedule 3.4, Licensor is not subject to any
contract: (i) that contains covenants limiting the freedom of Licensor to
compete in any line of business in any geographic area; (ii) that requires
Licensor to share any profits, or requires any payments or other distributions
based on profits, revenues or cash flows; or (iii) pursuant to which third
parties have been provided with products that can be returned to Licensor in the
event they are not sold and which could involve products valued at $10,000 or
more (invoice price) in the aggregate.




3.5

Litigation.  There are no claims, actions, suits, proceedings or investigations
pending or, to the knowledge of the Licensor, threatened against Licensor
affecting the Assets or the operation of the Business before any foreign,
federal, state, local or other governmental authority or agency, or involving
any private parties.




3.6

Compliance with Laws.  The operation of the Business and the Assets conform in
all material respects to the requirements of all applicable laws, rules, orders,
ordinances, decrees and regulations of all governmental agencies, whether
national, state or local, having jurisdiction there over, and no material claim
alleging nonconformity or noncompliance with respect to such matters has been
made or threatened against Licensor and/or the Assets.




3.7

Taxes.  The Licensor has filed all required tax returns in connection with the
Assets and the operation of the Business.  All tax returns filed by Licensor in
connection with the Assets and the operation of the Business are true, correct,
and complete in all material respects.  The Licensor has paid, or made provision
for the payment of, all taxes that have or may have become due pursuant to tax
returns that are or were required to be filed by Licensor in connection with the
Assets and the operation of the Business, or pursuant to any assessment received
by Licensor.  There exists no proposed tax assessment against Licensor in
connection with the Assets and the operation of the Business. All taxes that
Licensor is required to withhold or collect in connection with the operation of
the Assets and the Business have been duly withheld or collected and, to the
extent required, have been paid to the proper governmental body or other person.




3.8

Material Misstatements or Omissions.  No representations or warranties by the
Licensor in this Agreement contains any untrue statement of a material fact, or
omits to state any material fact necessary to make the statements or facts
contained therein not misleading.




3.9

Information; Suitability.    The Licensor is aware that The Lebrecht Group has
represented only the interests of BPAC and the Licensee in connection with this
Agreement and the Contemplated Transactions and the Licensor has sought such
accounting, legal and tax advice as the Licensor has considered necessary to
make an informed decision with respect to the Contemplated Transactions and have
determined that the terms and conditions of the Contemplated Transactions,
including the consideration therefore, are fair and reasonable to the Licensor.




3.10

Intention.  The Licensor has not entered into this Agreement or agreed to
complete the Contemplated Transactions with the actual intent to hinder, delay,
or defraud any creditor of the Licensor.




3.11

Value of Assets.  The Licensor has received reasonably equivalent value in
exchange for the obligations to be undertaken pursuant to the Contemplated
Transactions.




3.12

No Bankruptcy.  No petition in bankruptcy has been filed against the Licensor
during the last seven years, and the Licensor in the last seven years has not
made an assignment for the benefit of creditors or taken advantage of any
insolvency act for the benefit of debtors.  The Licensor is not contemplating
the filing of a petition under any state or federal bankruptcy or insolvency
laws.  The Licensor has no knowledge of any person contemplating the filing of
any such petition against it.





Page 4 of 16




--------------------------------------------------------------------------------




3.13

Restricted Shares.  Licensor acknowledges that the Shares are restricted
securities under Rule 144 of the Securities Act of 1933, and, therefore, when
issued by the Licensee will contain a restrictive legend substantially similar
to the following:




THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”).  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE
SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED.




4.

REPRESENTATIONS AND WARRANTIES OF LICENSEE.  BPAC and Licensee, jointly and
severally, represent and warrant to the Licensor as follows:




4.1

Organization and Power.  Licensee is a duly organized and validly existing
Nevada corporation, and is a wholly-owned subsidiary of BPAC.  Licensee has the
power and authority to carry on its business as now being conducted and to own,
operate and lease its properties in the places where such business is now
conducted and where such properties are now owned, leased or operated.




4.2

Authorization.  The execution, delivery and performance of this Agreement by
Licensee and the consummation of the Contemplated Transactions by the Licensee
have been duly authorized by the Licensee.  This Agreement constitutes the
legal, valid and binding obligation of Licensee, enforceable in accordance with
its terms.  At the time of issuance, the Shares will have been fully authorized,
and upon issuance, shall be fully paid and non-assessable.  Based on current
capitalization plans, the aggregate amount of Shares is contemplated to
represent approximately 20% of the “insider” shares (i.e. held by persons other
than non-affiliated public stockholders), on an as-converted, fully diluted
basis, of BPAC.   




4.3

No Conflict or Violation; Approvals.  The execution, delivery and performance of
this Agreement and the Contemplated Transactions will not (a) violate or
conflict with Licensee’s articles of incorporation (including certificates of
designations) or by-laws, (b) cause a breach of, or a default under, or create
any right for any party to accelerate, terminate, modify or require notice under
or cancel, any contract, permit, authorization or concession that Licensee is a
party; (c) violate by Licensee any law, rule, regulation, constitution,
injunction, judgment, order, decree, ruling or other restriction of any
government, government agency or court; or (d) impose any encumbrance,
restriction or charge on the Business or on any of the Assets.  No consent,
approval or authorization of, or declaration, filing or registration with, any
authority, or any other person or entity, is required to be made or obtained by
Licensee in connection with the execution, delivery and performance of the
Agreement and the Contemplated Transactions, except as have been received by
Licensee.




4.4

Material Contracts.  Schedule 4.4 lists all material contracts of BPAC and
Licensee other than this Agreement and the documents that are Exhibits to BPAC’s
filed ’34 Act reports. Other than as set forth in Schedule 4.4, neither BPAC nor
Licensee is not subject to any contract: (i) that contains covenants limiting
the freedom of Licensee to compete in any line of business in any geographic
area; or (ii) that requires Licensee to share any profits, or requires any
payments or other distributions based on profits, revenues or cash flows.




4.5

Litigation.  To the best knowledge of the Licensee, there are no claims,
actions, suits, proceedings or investigations pending or, to the knowledge of
the Licensee, threatened against Licensee before any foreign, federal, state,
local or other governmental authority or agency, or involving any private
parties.




4.6

Compliance with Laws.  Licensee conform in all material respects to the
requirements of all applicable laws, rules, orders, ordinances, decrees and
regulations of all governmental agencies, whether national, state or local,
having jurisdiction thereover, and no material claim alleging nonconformity or
noncompliance with respect to such matters has been made or threatened against
Licensee.








Page 5 of 16




--------------------------------------------------------------------------------




4.7

Taxes.  To the best knowledge of the Licensee, the Licensee has filed all
required tax returns required to be filed and all such tax returns filed by
Licensee are true, correct, and complete in all material respects.  The Licensee
has paid, or made provision for the payment of, all taxes that have or may have
become due pursuant to tax returns that are or were required to be filed
by Licensee, or pursuant to any assessment received by Licensee.  There exists
no proposed tax assessment against Licensee. All taxes that Licensee is required
to withhold or collect have been duly withheld or collected and, to the extent
required, have been paid to the proper governmental body or other person.




4.8

Material Misstatements or Omissions.  No representations or warranties by the
Licensee in this Agreement contains any untrue statement of a material fact, or
omits to state any material fact necessary to make the statements or facts
contained therein not misleading.




4.9

Information; Suitability.    The Licensee and BPAC have sought such accounting,
legal and tax advice as the Licensee and BPAC has considered necessary to make
an informed decision with respect to the Contemplated Transactions and have
determined that the terms and conditions of the Contemplated Transactions,
including the consideration therefore, are fair and reasonable to the Licensee
and BPAC.




4.10

Intention.  The Licensee has not entered into this Agreement or agreed to
complete the Contemplated Transactions with the actual intent to hinder, delay,
or defraud any creditor of the Licensee.




4.11

Value of Assets.  The Licensee has received reasonably equivalent value in
exchange for the obligations to be undertaken pursuant to the Contemplated
Transactions.




4.12

No Bankruptcy.  No petition in bankruptcy has been filed against the Licensee or
its affiliates during the last seven years, and neither the Licensee nor any of
its affiliates in the last seven years has made an assignment for the benefit of
creditors or taken advantage of any insolvency act for the benefit of debtors.
 The Licensee is not contemplating the filing of a petition under any state or
federal bankruptcy or insolvency laws.  The Licensee has no knowledge of any
person contemplating the filing of any such petition against it.




5.

COVENANTS.




5.1

Funds Received After Closing.  Any and all funds received by Licensor in respect
of the operations of the Business during the Term or after the Purchase, if
applicable, other than amounts received in respect of the Excluded Assets, shall
be remitted to the Licensee immediately upon receipt.  Any and all funds
received by the Licensee in respect of the Excluded Assets, if any, or after the
Term if the Purchase does not occur, shall be remitted to the Licensor
immediately upon receipt.




5.2

Liabilities.  All liabilities with respect to the operation of the Business not
otherwise provided for herein which are paid or become payable after the
Effective Time shall be allocated between Licensee and Licensor according to the
accounting period to which they relate.  Items relating to a time prior to the
Effective Time shall be paid by Licensor and those relating to a time thereafter
shall be paid by Licensee.  Obligations for taxes, rent, utilities, telephone
service and other items which relate to a period prior to and after the
Effective Time, will be prorated as of the Effective Time between Licensee and
Licensor and adjusted between the parties as soon as possible after the invoices
therefore are received.




5.3

Management.  During the Term of the License, the Business and the Assets will be
managed and directed pursuant to the Consulting Agreement, by John Linderman and
James Barickman, which management and direction shall be at their discretion,
and Licensee shall not limit or interfere with such management and direction.
 Mr. Linderman and Mr. Barickman agree to provide Licensee with any and all
necessary information regarding the Business to allow Licensee to timely and
accurately file reports under the ’34 Act or other securities laws.




5.4

Tax Matters.




5.4.1  The Licensor shall pay all taxes of whatsoever kind or nature imposed by
the United States or by any state, municipality, subdivision or instrumentality
of the United States or by any other tax authority (including all applicable
penalties and interest, "Taxes") arising from or relating to the Assets prior to
the Closing.








Page 6 of 16




--------------------------------------------------------------------------------




5.4.2  The Licensor on the one hand, and Licensee, on the other hand, agree to
furnish or cause to be furnished to each other, upon request, such information
and assistance (including access to books and records) relating to Licensor and
the Licensee as is reasonably necessary for the preparation of any return, claim
for refund or audit, and the prosecution or defense of any claim, suit or
proceeding relating to any proposed adjustment.




5.5

Post-Option Period Business and Assets after Option Period.  In the event that
the Option Period expires and the Licensee has not exercised its option and
completed the Purchase in accordance with the terms hereof, then any and all
rights of Licensee with respect to the License, the Assets and the Business
shall automatically and irrevocably terminate, and Licensee shall take any and
all steps and actions reasonably required by Licensor to fully vest in Licensor
all rights in and to the then existing Business and the Assets, “As Is”,
including without limitation, any goodwill, customer, supplier, employee,
consulting or other relationships, trade secrets, intellectual property,
regulatory applications, registrations and approvals, and all other assets of
the Business then existing.  




6.

SURVIVAL OF REPRESENTATIONS; RECISSION AS SOLE REMEDY.




6.1

Survival of Representations.  Each representation, warranty, covenant and
agreement made by any Party within this Agreement or pursuant hereto shall
survive the Effective Time, and each Party shall cause them to remain true and
correct in all material respects throughout the Term, provided however that
rescission shall be the sole remedy of a Party in the event of a material breach
by the other Party of its representations, warranties, covenants or agreements
contained herein, taking into account any applicable cure periods.




7.

General Provisions.




7.1

Expenses.  Each party shall pay its own legal, accounting and other expenses.




7.2

Headings.  Headings are for convenience and are not admissible as to
construction.




7.3

Notices.  All notices or other communications required or permitted to be given
pursuant to this Agreement shall be in writing and shall be considered as
properly given or made if hand delivered or sent by overnight courier or
delivery service or facsimile transmission to the applicable address appearing
in the preamble to this Agreement, or to such other address as either party may
have designated by like notice forwarded to the other party hereto.  All
notices, except notices of change of address, shall be deemed given one business
day if they have been mailed by overnight courier or delivery service, or
immediately if they have been hand delivered or faxed, and notices of change of
address shall be deemed given when received.  Notice shall be sent to the
following addresses, unless otherwise changed as set forth herein:




If to Licensor:

NorthStar Consumer Products, LLC

10 Saugatuck Ave.

Westport CT 06880

Attn: John Linderman

Facsimile: (203) 226-9029




with a copy to (which shall not constitute notice):




Levett Rockwood P.C.

33 Riverside Avenue

Westport CT 06880

Attn:  Barbara A. Young, Esq.

Facsimile: (203) 226-8025




If to BPAC:

Biopack Environmental Solutions, Inc.

10 Saugatuck Ave.

Westport, Connecticut 06880

Attn: Harry Pond, President

Facsimile: [_____________]








Page 7 of 16




--------------------------------------------------------------------------------




If to Licensee:

NorthStar Acquisition, Inc.

10 Saugatuck Ave.

Westport, Connecticut 06880

Attn: Harry Pond, President

Facsimile: [_____________]




with a copy to (which shall not constitute notice):




The Lebrecht Group, APLC

9900 Research Drive

Irvine, CA  92618

Attn:  Craig V. Butler, Esq.

Facsimile (949) 635-1244




7.4

Severability.   If any term or provision hereof is illegal or invalid for any
reason whatsoever, such illegality or invalidity shall not affect the validity
of the remainder of this Agreement, so long as such severed provision does not
affect the overall business understanding and bargain of the Parties.




7.5

Application of Law; Venue.  This Agreement, and the application or
interpretation thereof, shall be governed exclusively by its terms and by the
laws of the State of Connecticut.  Venue for any cause of action brought
relating to this Agreement or the Contemplated Transactions shall be Fairfield
County, Connecticut.




7.6

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.




7.7

No Third-Party Beneficiaries.  Nothing expressed or referred to in this
Agreement will be construed to give any person or entity other than the parties
to this Agreement any legal or equitable right, remedy or claim under or with
respect to this Agreement or any provision of this Agreement.




7.8

Legal Fees and Costs.  If a legal action is initiated by any party to this
Agreement against another, arising out of or relating to the alleged performance
or non-performance of any right or obligation established hereunder, or any
dispute concerning the same, the prevailing party shall be reimbursed by the
non-prevailing party for all reasonable expenses incurred in resolving such
disputes, including reasonable attorneys’ fees.




7.9

Binding Agreements; Non Assignability.  Each of the provisions and agreements
herein contained shall be binding upon and inure to the benefit of the personal
representatives, heirs, devisees and successors of the respective parties
hereto; but none of the rights or obligations attaching to either party
hereunder shall be assignable, unless specifically noted.




7.10

Entire Agreement; Waiver.  This Agreement of the parties hereto with respect to
the subject matter hereof, along with the exhibits and schedules hereto,
constitutes the entire agreement between the parties, and no amendment, waiver,
modification or alteration of the terms hereof shall be binding unless the same
be in writing, dated subsequent to the date hereof and duly approved and
executed by each party.  No failure or delay by any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof of the exercise of any other right, power or privilege. The rights and
remedies herein shall be cumulative and not exclusive of any right or remedies
provided by law.



















[remainder of page intentionally left blank; signature page to follow]








Page 8 of 16




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year first above written.




“BPAC”




Biopack Environmental Solutions, Inc.

a Nevada corporation




By: /s/ Harry Pond

Harry Pond, President







“LICENSEE”




TriStar Consumer Products, Inc.

a Nevada corporation




By: /s/ Harry Pond

Harry Pond, President







“LICENSOR”




NorthStar Consumer Products, LLC

a Connecticut limited liability company




By: /s/ John Linderman

John Linderman, CEO











Page 9 of 16




--------------------------------------------------------------------------------







LIST OF SCHEDULES AND EXHIBITS







Schedule 1.2

Excluded Assets




Schedule 3.6

Material Contracts of Business




Schedule 4.4

Material Agreements of BPAC and Licensee




Exhibit A

Assets




Exhibit B

Assumed Liabilities








Page 10 of 16




--------------------------------------------------------------------------------

Schedule 1.2




Excluded Assets




·

NorthStar Consulting, LLC – Consulting business managed by John Linderman and
James Barickman

·

OilFax Oil diagnostic product designs and patent(s)

·

Syzygy LLC, Owners of direct Access Testing business model

·

All existing office equipment and computer equipment








Page 11 of 16




--------------------------------------------------------------------------------




Schedule 3.6




Material Contracts




·

Contract with Michele Brown related to Beaute de Maman executed December 31,
2011. All obligations of NCP contained in the Purchase Agreement by and between
NCP and Dr. Michele Brown dated December 31, 2011 will be transferred to the
Licensee, including NCP’s obligation to compensate Dr. Brown in the event of a
sale of NCP’s business as it relates to the Related Products. Material
obligations in the Purchase Agreement include, but are not limited to:




o

Royalty payment to Michele Brown – Seven percent (7%) of Net Invoiced Value (as
defined below) for all products sold under the Beaute de Maman brand name and
derived from formulas transferred under the agreement with NCP for a 20 year
period ending December 31, 2031.




o

Royalty payments will be made quarterly within 45 days following the last day of
each calendar quarter.




o

“Net Invoiced Value” means the gross proceeds actually received by NCP from the
sale of products during the applicable time frame, less the value for product
returns, refunds referral fees, credit card fees, sales and similar taxes any
separately stated shipping and handling expenses, any brokers’ commissions, fees
paid to online sales platforms such as, but not limited to, www.amazon.com, and
similar selling expenses and commissions as well as any adjustments to list
price associated with invoice terms or “off-invoice” allowance deductions.




o

NCP agrees to purchase all available Saleable Inventory from Michele Brown  at
such time as its sells same to its customers and, further agrees to acquire any
unsold Saleable Inventory on or before the third year anniversary of the date of
this Agreement. NCP shall not make payment for any item of Saleable Inventory
until such item is sold in commerce (or is otherwise acquired by NCP).  Promptly
upon the sale of any item(s) of Saleable Inventory, but in any event no less
frequently than monthly, NCP shall remit payment for such item(s) to Michele
Brown at the price(s) specified in the executed Purchase Agreement. For the
purposes of the foregoing, “Saleable Inventory” means:  (A) the finished goods
of the Products held for sale by or for the benefit of NCP that are in good and
merchantable condition; (B) Michele Brown’s’ stock of labels and packaging that
is current and useable in the production of the Products for commercial sale;
(C) any production samples of the Products being held for stability and
production control; and (D) any components of Saleable Inventory specifically
identified in the executed Purchase Agreement.  NCP agrees to purchase all
existing inventory from Michele Brown to fulfill consumer and customer orders as
long as the inventory remains in a condition suitable for sale.




o

NCP must continuously maintain for the entire “Royalty Period” (as hereinafter
defined), product liability insurance  in the amount of no less than two million
dollars ($2,000,000),  which policy must, at a minimum, cover claims regarding
all covered products regardless of who manufactured same. NCP further agrees to
name Michele Brown as an additional insured under all such policies.




o

NCP agrees that, notwithstanding the amount of the actual Adjusted Gross
Receipts for Covered Products, it shall pay Michele Brown a Minimum Royalty
Payment of five hundred dollars ($500.00) per month for all Covered Products
sold during the monthly period. The monthly Minimum Royalty Payment will be
calculated against actual Royalty Payments on an annual basis. The Minimum
Royalty Payment will only be provided to Dr. Brown in the case that current
fiscal year to date payment is below the defined Minimum Royalty Payment terms.
This Minimum Royalty Payment will become effective on April 1, 2012 and continue
in effect for the full twenty year duration of the Royalty Period  The Royalty
Payments shall be paid without set-off or deduction of any kind. Upon successful
sale of the product line as defined below, Michele Brown will not be entitled to
Royalty Payments beyond this transaction date.








Page 12 of 16




--------------------------------------------------------------------------------




o

Sale of Product Line.  In the event of a sale of the NCP’s business as it
relates to the Covered Products, including, without limitation, any sale
included a part of a sale of all or substantially all the assets of NCP or a
merger or recapitalization by NCP or sale of equity interests by any member of
NCP that results in the transfer of all or any portion of the Product Line (as
hereinafter defined) from NCP to a person or entity unaffiliated with NCP, NCP
shall make payment to Michele Brown (the “Product Line Payment”) in an amount
equal to twenty percent (20%) of that portion of the proceeds reasonably
allocable to the Product Line.  For the purposes of the foregoing, the “Product
Line” means the Covered Products and the Intellectual Property conferring the
right in the owner to market and distribute any or all of the Covered Products.
 For the avoidance of doubt, Product Line includes any products that are
pregnancy related.  If the sale of a Product Line is consummated that involves
any payments that are not made at the closing of such transaction, such as NCP
notes or earn-out payments, the applicable portion of the payment obligation set
forth herein relating to such deferred or contingent payments shall only become
due and payable upon receipt of any such payments by NCP or its affiliates.
 Further, in the event that NCP is required to return any purchase consideration
received in connection with one of the foregoing transactions, including the
sale of a Product Line, as a result of indemnification obligations or otherwise,
Michele Brown shall promptly pay to NCP the Michelle Brown’s portion of any such
returned proceeds.  It shall be a condition to any sale under this Section 2I
that the prospective purchaser (or surviving entity in any merger) shall: (i)
then have (and shall confirm to Michele Brown it writing its agreement to
maintain for a period of time not less than the then remaining Royalty Period)
product liability insurance in amounts greater than or equal to (and with
 coverage greater than or equal to) the insurance required to be maintained by
NCP under this Agreement; and (ii) name Michele Brown as an additional named
insured under such policy or policies




o

Michele Brown shall provide certain consulting services to NCP from time to
time, upon NCP’s request, including, but not limited to, developing
maternity-related content for http://www.beautedemaman.com,or any other website
that NCP  might use to promote the sale of Products, the identification,
formulation, packaging and positioning of any new products that can be added to
the brand, and providing ad hoc advisory services (collectively, the
“Services”).  NCP retains ownership of all content created by Michele Brown for
any use in other marketing or advertising activities at NCP’s sole discretion.
In consideration of Michele Brown’s provision of the Services, NCP shall pay to
Michele Brown a consulting fee (the “Consulting Fee”) in an amount equal to the
greater of: (i) One Hundred Dollars ($100) per hour for each hour that Michele
Brown performs Services during the prior month; or (ii) One Thousand Dollars
($1,000.00).  Within ten (10) days following the end of each calendar month,
Michele Brown shall submit to NCP a schedule identifying the nature and duration
of Services performed during such month.  NCP agree that the maximum level of
monthly consulting support for Michele Brown will not exceed $1,000 per month
for the first twelve (12) months following the execution of this agreement.
Michele Brown will provide the independent consulting activities in any manner
using any electronic, internet or personal office location at her discretion.
NCP shall pay the Consulting Fee within thirty (30) days following receipt of
Michele Brown’s monthly invoice.  At any point during this agreement, NCP and
Michele Brown can mutually agree to increase the Consulting Fee. The minimum
Consulting Fee may be increased on the anniversary date of the executed
agreement for each subsequent year.




This description is qualified in its entirety by reference to the actual
Purchase Agreement, to which Licensee is directed.





Page 13 of 16




--------------------------------------------------------------------------------




SCHEDULE 4.4







Material Agreements of BPAC and Licensee




1)

Binding Letter of Intent with InterCore Energy, Inc. regarding the Soft and
Smooth Assets.











Page 14 of 16




--------------------------------------------------------------------------------




Exhibit A




Assets




The Assets are all assets, trade products and services related to the Beauté de
Maman line of health and beauty products and the formulation development for the
over-the-counter itch suppression formula.




Beauté de Maman is a unique line of health & beauty products developed by a
board-certified OBGYN to treat problems specifically related to the
physiological and hormonal changes experienced by women during pregnancy. The
Assets will include, but are not limited to:




1)

“Beauté de Maman” brand, logo, domain name and website:  (www.
beautedemaman.com);

2)

All inventory existing at Closing in “as is” condition;

3)

All third party contracts and relationships related to Beauté de Maman products,
including all supplier agreements;

4)

All customer lists, mailing lists, and customer data;

5)

All marketing, training and promotional content and materials prepared by
Licensor and/or its employees and independent contractors relating to the
Assets; and

6)

Beaute de Maman, LLC, and any membership units outstanding




The itch suppression assets include formula, proprietary formula knowledge and
development activity.








Page 15 of 16




--------------------------------------------------------------------------------




Exhibit B




Assumed Liabilities




o

All liabilities for managing the Beaute de Maman business as defined within the
executed Purchase Agreement between NCP and Michele Brown. Specifically included
liabilities include, but are not limited to:




o

$7,386.00 payment to Michele Brown for formula transfer, due December 31, 2012;

o

All formula and package development associated with retail distribution plans;

o

All manufacturing and inventory costs associated with Beaute de Maman products;

o

All expenses associated with the normal course of business and associated costs
for selling products via the internet or retail channels.




o

All liabilities associated with the continued formula development of the itch
suppression product. Known liabilities include, but are not limited to, the
following:




o

Cadaver skin testing;

o

Clinical efficacy and claims testing;

o

Formula optimization and initial product manufacturing;

o

Consumer research concept and product testing;

o

FDA filing and registration;

o

Potential patent filing;

o

Legal costs associated with finalizing formulation and IP agreements with third
party providers.








Page 16 of 16


